DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 14, 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 14, 15 recites calculating a feature value of an energy storage device based on voltage values measured from the energy storage device being subjected to charge-discharge-control according to charge-discharge command values; generating an evaluation function of a degradation state of the energy storage device according to a difference between a distribution of the charge-discharge command values and a reference distribution; and evaluating the degradation state of the energy storage device, based on the evaluation function and the calculated feature value [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
A non-transitory computer readable medium having a computer program stored);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. A non-transitory computer readable medium having a computer program stored).


Allowable Subject Matter
Claims 1-13 are allowed.

Claims 14, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach calculating a feature value of an energy storage device based on voltage values measured from the energy storage device being subjected to charge-discharge-control according to charge-discharge command values; generating an evaluation function of a degradation state of the energy storage device according to a difference between a distribution of the charge-discharge command values and a reference distribution; and evaluating the degradation state of the energy storage device, based on the evaluation function and the calculated feature value of claims 1, 13, 14, 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAMAOKA ET AL. (US 2014/0084867) teaches SECONDARY BATTERY DEVICE AND BATTERY CAPACITY ESTIMATION SYSTEM;
YAMAMOTO ET AL. (US 2017/0031404) teaches STORAGE-BATTERY EVALUATION DEVICE, ENERGY STORAGE SYSTEM, AND STORAGE-BATTERY EVALUATION METHOD;

FUJITA ET AL. (US 2017/0263984) teaches STORAGE BATTERY EVALUATION DEVICE, STORAGE BATTERY, STORAGE BATTERY EVALUATION METHOD AND NON-TRANSITORY COMPTUER READABLE MEDIUM;
IKEDA ET AL. (US 10,367,359) teaches POWER CONTROL APPARATUS AND POWER CONTROL SYSTEM;
MORITA ET AL. (US 2018/0267108) teaches BATTERY SAFETY EVALUATION APPRATUS, BATTERY CONTROL APPRATUS, BATTERY SAFETY EVALUATION METHOD, NON-TRANISTORY COMPTUER READABLE MEDIUM, CONTROL CIRCUIT AND POWER STORAGE SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864